Fourth Court of Appeals
                                San Antonio, Texas
                                        April 1, 2019

                                    No. 04-17-00826-CR

                                     James STRIBLIN,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR08935
                       Honorable Jefferson Moore, Judge Presiding


                                      ORDER
Sitting:     Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Liza A. Rodriguez, Justice

     The panel has considered the Appellant’s Motion for Rehearing and the motion is
DENIED.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court